TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00443-CV


                                           L. R., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
    NO. C-13-0052-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant L.R. filed her notice of appeal on July 14, 2014. On August 20, 2014,

this Court ordered counsel to file appellant’s brief no later than September 2, 2014.            On

September 2, 2014, we received notice that counsel for appellant has been hospitalized.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. However, on this Court’s own motion, we extend the

time for filing appellant’s brief and order counsel to file appellant’s brief no later than September

15, 2014. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on September 4, 2014.

Before Chief Justice Jones, Justices Rose and Goodwin